Citation Nr: 1828697	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  12-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of right foot fracture with plantar fasciitis with heel spur and history of Achilles tendonitis (right foot disorder). 

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee (right knee disorder).

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee, prior to August 6, 2013 and after October 31, 2013 (left knee disorder).

4. Entitlement to a rating in excess of 20 percent for residuals of a right shoulder injury (major) prior to June 19, 2012 and after August 31, 2012.

5. Entitlement to an initial rating in excess of 50 percent for Other Specified Trauma and Stressor Related Disorder formerly diagnosed as Unspecified Adjustment Disorder (acquired psychiatric disorder).

REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to August 1992.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007, April 2009, March 2010, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2010, the Veteran's acquired psychiatric disorder claim was adjudicated and appealed as a new claim for a rating in excess of 50 percent. However, in August 2007, the Veteran submitted a notice of disagreement with the rating assigned in the July 2007 rating decision, which granted service connection for adjustment disorder, unspecified. No statement of the case was issued until October 2012. Therefore, it is the initial rating assigned in the July 2007 rating decision that is on appeal.  

The July 2007 rating decision granted entitlement to service connection for adjustment disorder, unspecified, and assigned an initial 10 percent rating, effective March 12, 2007. During the course of the appeal, in a November 2008 rating decision, the disability evaluation was increased to 50 percent, effective March 12, 2007. However, as this rating is still less than the maximum benefit available, the appeal is still pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

A July 2012 rating decision assigned a temporary total evaluation for a period of post-surgical convalescence to the Veteran's residuals of a right shoulder injury, effective June 9, 2012 through August 31, 2012. In a November 2013 rating decision, a temporary total evaluation for a period of post-surgical convalescence was assigned for the Veteran's left knee disorder, effective from August 6, 2013 through September 30, 2013, and extended to October 31, 2013 in a July 2014 rating decision. As these ratings are the maximum ratings available for these disorders, and the Veteran has otherwise not perfected appeals of these decisions, these periods of disability will not be addressed in the present adjudication. 

In November 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference. A transcript of the hearing is included in the claims file.  

In March 2016, the Board remanded the Veteran's appeal for additional evidentiary development. During development, an October 2017 rating decision increased the Veteran's residuals of a right shoulder injury to 20 percent disabling, effective the date of the claim, March 22, 2010. The October 2017 rating decision also awarded entitlement to a total disability rating due to individual unemployability (TDIU), effective August 7, 2009. Therefore, the TDIU issue, which was also remanded by the Board in March 2016, is no longer on appeal. The remaining issues have been re-characterized on the Title Page and the appeal has since been returned to the Board for further consideration.






FINDINGS OF FACT

1. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's service-connected right foot disorder has not been manifested by moderately severe or severe impairment.

2. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's service-connected right knee disorder has been manifested by pain, but is against a finding that it has been manifested by objective evidence of extension limited to 45 degrees, limitation of flexion, instability, locking, or incapacitating episodes. 

3. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's service-connected left knee disorder has been manifested by pain, but is against a finding that it has been manifested by objective evidence of extension limited to 45 degrees, limitation of flexion, instability, locking, or incapacitating episodes. 

4. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's service-connected residuals of a right shoulder injury (major) has been manifested by pain and stiffness, but is not manifested by limitation of motion midway between side and shoulder level, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.

5. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's service-connected acquired psychiatric disorder has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for a right foot disorder have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).

2. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for a right knee disorder have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2017).

3. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for a left knee disorder have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260.

4. Throughout the period on appeal, the criteria for a rating in excess of 20 percent for residuals of a right shoulder injury (major) have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5201, Diagnostic Code 5201 (2017).

5. Throughout the period on appeal, the criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Pursuant to the Board's March 2016 remand, the Agency of Original Jurisdiction (AOJ) retrieved outstanding and pertinent records and provided the Veteran with VA examinations and opinions which were responsive to the questions asked of the examiners. The AOJ later issued a supplemental statement of the case in October 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's March 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. See also 38 C.F.R. §§ 4.40, 4.45.

Residuals of right foot fracture with plantar fasciitis with heel spur and history of Achilles tendonitis (right foot disorder)

The Veteran seeks entitlement to a rating in excess of 10 percent for a right foot disorder. 

The RO has rated the Veteran's right foot disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5284. Diagnostic Code 5284 is used to evaluate "Foot Injuries, other," and provides a 10 percent rating for moderate foot injuries, 20 percent for moderately severe injuries, 30 percent for severe injuries, and 40 percent for actual loss of use of the foot. The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code. Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6 (2017).

Turning to the evidence of record, the Board acknowledges that the Veteran received VA treatment for right foot pain through 2009.   

The Veteran underwent a VA examination in December 2009. The examiner noted that the Veteran's gait was antalgic and that he used crutches. It was also noted that he had a normal shoe-wear pattern in the left shoe but did not bring his right shoe to the examination. The examiner reported that the Veteran had a small right foot effusion and exquisite tenderness in the plantar surface of the calcaneus and in the distal Achilles tendon. There was no evidence of gross deformity, heat, redness, or abnormal movement. Right ankle dorsiflexion was 0 to 15 degrees with pain in the posterior heel at the end of range of motion. Plantar flexion was 0 to 45 degrees without pain. The examiner diagnosed the Veteran with residuals of right foot stress fracture, right foot plantar fasciitis, and right Achilles tendinopathy/enthesopathy. 

The Board also acknowledges that the Veteran continued to receive VA treatment through 2017, with sporadic complaints of right foot pain. 

Pursuant to the Board's March 2016 remand, the Veteran underwent another VA examination in September 2017. The examiner noted that the Veteran has right foot pain on weight-bearing and use. The Veteran also had full range of motion of the right ankle without pain. The examiner diagnosed the Veteran with right foot plantar fasciitis, right foot heel spur, and right foot Achilles tendonitis. The examiner remarked that the Veteran's residuals of right foot injury are mild. 

The Board finds that throughout the period on appeal, the Veteran's right foot disorder has been no more than moderate in degree. Although the Veteran has been shown to have right foot pain, there is no objective evidence that the pain has had more than a moderate impact on his ability to function in his activities of daily living. Notably, the treatment records and VA examinations or record do not show any antalgic gait, painful motion, edema, weakness, instability, or abnormal weight-bearing, providing highly probative evidence against this case, and providing evidence that outweighs the Veteran's statements regarding the nature and extent of his right foot disorder. Moreover, the most recent September 2017 VA examiner categorized the Veteran's right foot disorder as mild.

The Board also finds that review of the evidence, as discussed above, does not show the right foot disorder has been manifested by additional symptomatology to warrant a rating higher than 10 percent under Diagnostic Codes 5276-5283 (2017). See 38 C.F.R. § 4.71a. In other words, there is nothing to suggest that a higher rating for his right foot disorder is necessary.

Therefore, the Board finds the most probative evidence of record does not show moderately severe or severe impairment of the Veteran's service-connected right foot disorder. As such, a rating in excess of 10 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable. See 38 U.S.C. § 5107(b).

Degenerative joint disease and chondromalacia of the right knee and left knee (right knee disorder and left knee disorder)

The Veteran seeks entitlement a rating in excess of 10 percent for a right knee disorder throughout the period on appeal and entitlement to a rating in excess of 10 percent for a left knee disorder prior to August 6, 2013 and after October 31, 2013. As noted above, a temporary total rating, which is not on appeal, was assigned for his left knee disorder, effective for the period from August 6, 2013 through September 30, 2013 and extended to October 31, 2013. 

The Veteran's service-connected right and left knee disorder is currently rated as 10 percent disabling under Diagnostic Codes 5003-5260, which are arthritis and limited flexion, respectively. See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Codes 5003, 5260.

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.

Knee disorders are rated under Diagnostic Codes 5256 through 5263. 38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disability rating for slight impairment, 20 percent rating for a moderate impairment, and 30 percent rating for a severe impairment. Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 and 5259) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2017).

Based on the evidence, which will be presented below, the only applicable Diagnostic Codes are 5003-5010 for arthritis, and 5260 for limitation of flexion. Throughout the appeal period, the Veteran's residuals of left knee injury exhibited no evidence of ankylosis, instability, limitation of extension, tibia or fibula impairment, or traumatic genu recurvatum. 38 C.F.R. § 4.71a.

Initially, the Board observes that the Veteran received VA treatment for bilateral knee pain through 2009. 

The Veteran underwent a VA examination in December 2009. The examiner reported that the Veteran's knee flexion was limited to 125 degrees with normal extension, bilaterally. The examiner noted there was tenderness to palpation of the patellofemoral joint and medial joint line, bilaterally. The examiner found no evidence of ankylosis or instability.

The Veteran underwent another VA examination in August 2010. The examiner reported that the Veteran's right knee flexion was limited to 120 degrees with normal extension. The examiner noted that the Veteran had pain after repetitive use, however, there was no additional loss of motion on repetitive use of the right knee joint. The examiner reported there was evidence of crepitus, tenderness, pain at rest, guarding of movement, and clicks or snaps of the right knee. However, there was no evidence of grinding, ankylosis, or instability. The examiner diagnosed the Veteran with chondromalacia, right knee. The examiner also reported that the Veteran's left knee flexion was limited to 120 degrees with normal extension. The examiner noted that the Veteran had pain after repetitive use, however there was no additional loss of motion on repetitive use of the left knee joint. The examiner reported there was evidence of meniscus abnormality, crepitus, tenderness, pain at rest, guarding of movement, and clicks or snaps of the left knee. However, there was no evidence of grinding, ankylosis or instability. The examiner diagnosed the Veteran with chondromalacia, left knee. 

The Veteran was later afforded a VA examination in September 2012. The examiner reported that the Veteran's right knee flexion was to 125 degrees with normal extension following repetitive motion. The examiner also reported that the Veteran's left knee flexion was to 120 degrees with normal extension following repetitive motion. The examiner noted there was bilateral tenderness or pain to palpation for joint line or soft tissues, but there was no ankylosis, instability, or recurrent patellar subluxation/dislocation of the knee, bilaterally.

Again, the Board observes that the Veteran has continued to receive VA treatment for knee pain through 2017. However, range of motion testing was not performed. 

Pursuant to the Board's March 2016 remand, another VA examination was performed in September 2017. The examiner noted the Veteran's medical history related to both knees. The examiner also noted the Veteran's current symptoms of bilateral knee pain. The physical examination showed that the Veteran had full range of motion of each knee without pain. There was no evidence of decreased motion or functional loss following repetitive motion, bilaterally. There was also no evidence of pain when the knee joint was used in non-weight-bearing, bilaterally. There was no objective evidence of pain on passive range of motion testing, bilaterally. The examiner also found no evidence of knee instability or subluxation, bilaterally. 

The evidence does not show flexion limited to 30 degrees at any time during the period of appeal to warrant a rating in excess of 10 percent throughout the appeal period. The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. The Board observes, however, that the current 10 percent rating for the left knee disability under Diagnostic Codes 5003-5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance. Significantly, the VA examiners performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion. Even considering those factors, the Veteran did not exhibit flexion limited to 30 degrees. Accordingly, consideration of other factors of functional limitation does not support the grant of a rating in excess of the 10 percent already assigned. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board notes the objective evidence of record indicates that such complaints of pain do not limit the Veteran's functional range of motion of the knees to a compensable level and, as such, does not serve as a basis for a rating in excess of 10 percent at any point during the appeal period. See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

The Board has also considered whether an increased rating is warranted under alternate diagnostic codes regarding disability of the knee. For an increased rating of 20 percent under Diagnostic Code 5003, there must be x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. The Board points out that for the purpose of rating disability from arthritis, the knee is considered one major joint. 38 C.F.R. § 4.45. Simply put, the evidence of record does not document any incapacitating episodes due to the Veteran's bilateral knee disorder. Therefore, increased 20 percent ratings are not warranted under Diagnostic Code 5003 for either knee disorder.

To summarize, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased ratings. Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, a rating in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period. The Board acknowledges the Veteran's subjective complaints of bilateral knee pain. However, objective testing found no evidence of instability or subluxation of the right knee joint; therefore, a separate evaluation under Diagnostic Code 5257 is not justified.

Therefore, ratings in excess of 10 percent for a right knee disorder and left knee disorder are not warranted for the period on appeal. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable. See 38 U.S.C. § 5107(b).

Residuals of a right shoulder injury (major)

The Veteran seeks entitlement to a rating in excess of 20 percent for residuals of a right shoulder injury (major). As indicated above, during development this rating was increased to 20 percent, effective the date of the claim, March 22, 2010. Also, the period for which he was assigned a temporary total rating from June 19, 2012 to August 31, 2012 is not currently on appeal.

The RO has rated the Veteran's residual of right shoulder injury under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of arm motion. Diagnostic Code 5201 is used to evaluate injuries resulting in limited motion of the arm. A 20 percent rating is warranted for limitation of motion of either arm at shoulder level, or midway between side and shoulder level of the minor arm. A 30 percent rating is warranted for motion limited to midway between side and shoulder level for the major arm, or to 25 degrees from the side for the minor arm. A 40 percent rating is the maximum schedular rating for limitation of motion of the arm, and is warranted for limitation of motion to 25 degrees from the side for the major arm. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I (2017).

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity. See 38 C.F.R. § 4.69. The evidence demonstrates that the Veteran's right arm is his dominant upper extremity.

The Board notes that the Veteran has received some VA and private treatment for his shoulder injury, including complaints of pain. For instance, private treatment records from August 2010 show mild tendinosis/tendinitis involving the supraspinatus and subscapularis tendons. 

The Veteran underwent a VA examination in August 2010. The examiner reported there was evidence of crepitus, tenderness, pain at rest, and guarding of movement of the right shoulder. The examiner reported the following range of motion for the Veteran's right shoulder: flexion to 120 degrees, abduction to 120 degrees, external rotation to 70 degrees and internal rotation to 60 degrees. The examiner noted that the Veteran experienced pain after repetitive use but there was no additional loss of
motion on repetitive use of the joint. The examiner diagnosed the Veteran with chronic bursitis and tendonitis of the right shoulder.

The Veteran received another VA examination in September 2012. The
examiner reported that the Veteran's right shoulder flexion was to 140 degrees and abduction to 120 degrees following repetitive testing. The examiner noted that the Veteran denied having localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder. The examiner reported that there was no evidence of guarding or ankylosis of the glenohumeral articulation.

Pursuant to the Board's March 2016 remand, an additional VA examination was conducted in September 2017. The examiner noted the Veteran's continued symptoms of a painful right shoulder requiring medication for pain relief. The physical examination showed that the Veteran had full range of motion of the right shoulder without pain. The examiner noted the Veteran's right shoulder range of motion did not decrease after repetitive movements and there was no evidence of functional loss.

In light of the above, the Board finds that a rating in excess of 20 percent is not warranted for the entire rating period on appeal. Even considering pain, the Veteran has demonstrated nearly normal range of motion of the right shoulder joint. Further, 38 C.F.R. §  4.59 operates to provide "at least the minimum compensable rating" available under the Diagnostic Code for a specific joint. Here, the minimal rating is 20 percent, and was properly assigned by way of the October 2017 rating decision. Thus, the Board finds that a rating in excess of 20 percent is not warranted. The Board also finds that the medical evidence of record does not nearly approximate limitation of motion midway between the side and shoulder level as contemplated by a 30 percent rating under Diagnostic Code 5201. 

Further, there is no evidence that the Veteran suffers ankylosis of the right shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the right humerus. As such, Diagnostic Code 5200 (ankylosis) and Diagnostic Code 5202 (other impairment of the humerus) are not for application in this case.

Additionally, the Veteran is not entitled to a separate or higher rating under Diagnostic Code 5203 for dislocation of his right clavicle. Diagnostic Code 5203 provides for a 10 percent or 20 percent rating based on dislocation, nonunion or malunion of the clavicle or scapula. Here, the evidence shows that the Veteran did not have a dislocation, nonunion or malunion of the clavicle or scapula at any point during the appeal period. Thus, a separate or higher 10 percent or percent rating is not warranted.

As such, a rating in excess of 20 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt  doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable. See 38 U.S.C. § 5107(b).

Other Specified Trauma and Stressor Related Disorder formerly diagnosed as Unspecified Adjustment Disorder (acquired psychiatric disorder)

The Veteran seeks entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder. His 50 percent rating became effective on March 12, 2007. 

The RO has rated the Veteran's acquired psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9440 for chronic adjustment disorder. 

Diagnostic Code 9440 is included in the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

To begin, the Board observes that the Veteran has received VA treatment for his acquired psychiatric disorder, including prescription medication and therapy. 

The Veteran received a VA examination in May 2007. Results of the psychiatric examination revealed an unremarkable psychomotor activity, clear, coherent, and spontaneous speech, and a cooperative/friendly attitude. Mood and affect were noted as normal or good. The Veteran was considered to be oriented to person, place, and time, with unremarkable thought processes and content. No delusions were identified and the Veteran denied hallucinations. Inappropriate and obsessive or ritualistic behavior was not observed. The Veteran denied panic attacks, homicidal, and suicidal ideations. His impulse control was described as fair but the Veteran reported regular nightmares. The Veteran's memory was evaluated as normal. The examiner diagnosed the Veteran with adjustment disorder.

The Veteran received another VA examination in November 2008. The examiner noted that the Veteran was continuing to receive counseling and medication to treat his symptoms, which included irritability and mood swings. The examiner further noted that the Veteran was attentive and cooperative, and his affect was appropriate. His mood was described as neutral, but he had a low frustration tolerance. The Veteran was reported to be oriented to person, place, and time, with normal thought processes. The Veteran complained of sleep impairment, including nightmares. He denied any suicidal or homicidal ideations and also denied panic attacks. Obsessive or ritualistic behavior was not observed and the Veteran's mood was noted to be normal. The examiner reported that the Veteran's symptoms result in deficiencies in the areas of judgment, family relations, and moods, which were described as poor or strained. The Veteran was diagnosed with anxiety disorder, not otherwise specified.  The Board acknowledges that this examination increased his initial rating to 50 percent disabling, effective March 22, 2007.

The Veteran later had another VA examination in June 2010. Upon examination, the Veteran was cleanly groomed and appropriately dressed. The examiner noted that the Veteran's psychomotor activity  and speech were unremarkable, but his mood was irritable or poor. The Veteran was described as friendly and attentive, with full affect. The Veteran was also oriented as to time and place, with normal thought processes. The Veteran did not report any delusions or hallucinations. The examiner noted that the Veteran behaved appropriately and denied and suicidal or homicidal ideation. His impulse control was reported as fair and memory was normal. The examiner stated that the Veteran is not capable of managing his financial affairs. The Veteran was diagnosed with adjustment disorder, unspecified (depression and anger). The examiner remarked that the Veteran's disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Another VA examination was conducted in September 2012. The examiner noted that the Veteran's was well groomed and appropriately dressed. His attitude was cooperative and his speech was adequate. His thought processes were described as coherent and logical and his attention was good. The Veteran reported that he no longer has any friends, but only likes to play on his computer. He stated that his wife complains about him because he kicks and hits her in his sleep. The Veteran denied any suicidal or homicidal ideations. The examiner reported that the Veteran's symptoms include anxiety, chronic sleep impairment, and disturbances of motivation and mood. The Veteran was diagnosed with adjustment disorder, unspecified. The examiner remarked that the Veteran's disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

The Board observes that the Veteran continued to receive VA treatment for his acquired psychiatric disorder from approximately 2012 to 2017. For example, various VA treatment reports from 2012 document that the Veteran felt depressed, but he attended quarterly psychotherapy sessions. A psychiatric note from October 2012 reported the Veteran's GAF score was 50, but he denied any suicidal or homicidal ideations. Symptoms at the time included anxiety and aggression. His mood was noted to be guarded, but the Veteran was also cooperative. The Veteran continued to take prescription medication to control his symptoms.

Additional VA treatment reports from 2013 reveal that he continued to take prescription medication. A May 2013 psychiatry note reported that the Veteran's aggression level was low, but his condition was guarded. He denied any suicidal or homicidal ideations. An August 2014 report noted that the Veteran was alert and cooperative, with mood and effect reported as euthymic. The Veteran continued to take his medication and stated that his home was quiet and peaceful after his nephews moved out. It appears that he attended periodic psychotherapy sessions through early 2017. 

The Board further observes that the Veteran was hospitalized for mental health symptoms of aggression and agitation from May 25 through May 30, 2017. Daily reports from that time period indicate that he felt depressed over the recent loss of his mother and had a strained relationship with his wife and children. Additional VA treatment reports after his May 2017 hospitalization reveal that the Veteran's relationship with his wife improved because they communicate more often and argue less. It appears that he attended monthly psychotherapy sessions, where his mood was described as less irritable and controlled by medication.

Pursuant to the Board's March 2016 remand, the Veteran received another VA examination in August 2017. According the examiner, the Veteran was irritable and easily snaps on others. It was noted that he could not concentrate or finish tasks and tends to isolate himself. The Veteran also had difficulty sleeping, including fighting in his sleep. It was also noted that the Veteran feels useless when he gets depressed and avoids triggers such as blood or violence on television and avoids talking about his stressors. The Veteran reported that he is still married to his wife, but his relationship is sometimes strained. The examiner noted that the Veteran was hospitalized in May 2017 because his medications were not working. The examiner reported that the Veteran's symptoms include depressed mood, anxiety, and disturbances of motivation and mood. The examiner noted these symptoms cause occupational and social impairment with decrease in efficiency and intermittent periods of inability to perform occupational tasks. The examiner provided a new diagnosis of Other Specified Trauma and Stressor Related Disorder which was indicated as a progression of his previous unspecified adjustment disorder.

The above findings, to include the lay statements of record, voluminous VA treatment records and the VA examinations, justify no more than an initial 50 percent rating throughout the entire period. Although the Veteran has consistently reported nightmares that interfere with his sleeping habits, anxiety, aggression, and isolation, the above demonstrates that he can maintain effective and normal relationships, particularly with his spouse and immediate family. The VA examinations revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits.  The Board notes that while the Veteran reported some irritability and anger issues, during the same examinations, the examiners found that Veteran posed no threat of danger to himself or others. Notably, although they had the opportunity to do so, the VA examiners did not conclude that the Veteran's acquired psychiatric disorder caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood.

The Board also observes the Veteran's VA treatment records for the above time period. However, it appears that the Veteran's symptoms are at least partially controlled by medication. Moreover, it appears that the Veteran is engaged in periodic psychotherapy sessions, where he has been described as less irritable than in the past. 

The Board finds that the Veteran has been competent and credible when reporting his symptoms. In considering the Veteran's contentions that his acquired psychiatric disorder warrants an initial rating higher than 50 percent, the Board notes that while he is credible and competent to report on his observable symptoms, VA examinations conducted by trained medical professionals are more probative in determining the actual degree of occupational and social impairment. 

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating at any time during the appeal period. 

As such, a rating in excess of 50 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt  doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable. See 38 U.S.C. § 5107(b).





ORDER

Entitlement to a rating in excess of 10 percent for residuals of right foot fracture with plantar fasciitis with heel spur and history of Achilles tendonitis (right foot disorder) is denied. 

Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee (right knee disorder) is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee, prior to August 6, 2013 and after October 31, 2013 (left knee disorder) is denied.

Entitlement to a rating in excess of 20 percent for residuals of a right shoulder injury prior to June 19, 2012 and after August 31, 2012 is denied.

Entitlement to an initial rating in excess of 50 percent for Other Specified Trauma and Stressor Related Disorder formerly diagnosed as Unspecified Adjustment Disorder (acquired psychiatric disorder) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


